NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LAMAR MENDELL WINSTEAD,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-358
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kimberly Fernandez,
Judge.

Howard L. Dimmig, II, Public Defender, and
Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SALARIO, JJ., Concur.